PER CURIAM.
No doubt through inadvertence, the trial court found appellant had violated his probation as set forth in Counts I, II, III, and IV. Actually, the State withdrew Count II, as it was unable to offer any proof of the facts alleged therein. On appeal the State concedes appellant should not have been violated on said count.
Accordingly, the order appealed from is modified to delete any reference to Count II and, as so modified, the order and sentence is affirmed.
AFFIRMED AS MODIFIED.
DOWNEY, BERANEK and WALDEN, JJ., concur.